

117 S1454 IS: World Bank Integrity Preservation Act of 2021
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1454IN THE SENATE OF THE UNITED STATESApril 29, 2021Mr. Grassley (for himself, Mr. Rubio, Mr. Cotton, Mr. Cruz, and Mr. Scott of Florida) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo require the United States Executive Director of the International Bank for Reconstruction and Development to oppose assistance by the Bank for any country that exceeds the graduation threshold of the Bank and is of concern with respect to religious freedom.1.Short titleThis Act may be cited as the World Bank Integrity Preservation Act of 2021.2.Opposition to assistance by the International Bank for Reconstruction and Development for countries that exceed the graduation threshold and are of concern for religious freedomThe United States Governor of the International Bank for Reconstruction and Development shall instruct the United States Executive Director of the Bank to vote against, and to use the Executive Director’s best efforts to deny, any loan or the extension of any financial or technical assistance by the Bank to a country if—(1)the gross national income per capita of the country exceeds, by more than 35 percent, the threshold for graduation from eligibility for assistance from the Bank;(2)the reserves of the country exceed an amount equivalent to the value of goods and services imported into the country during the most recent 12-month period for which data are available; and(3)the country is designated—(A)as a country of particular concern for religious freedom under clause (ii) of section 402(b)(1)(A) of the International Religious Freedom Act of 1998 (22 U.S.C. 6442(b)(1)(A)); or(B)for placement on the special watch list under clause (iii) of that section.